— Judgments, Supreme Court, Bronx County (Peggy Bernheim, J.) rendered September 14, 1987, convicting defendant upon his pleas of guilty, of burglary in the second degree and robbery in the second degree, respectively, and sentencing him as a second felony offender to concurrent terms of imprisonment of 6 to 12 years, unanimously affirmed.
*651There is no merit to defendant’s claim that there was an insufficient factual basis for the robbery in the second degree plea. Defendant admitted taking money from the cash register of a store, assaulting the store owner to overcome resistance to defendant’s retention of the money immediately after the taking, and receiving aid from another person actually present (see, e.g., People v Guzman, 68 AD2d 58).
Defendant’s guilty pleas were entered knowingly, intelligently and voluntarily, after he acknowledged his full understanding of the import and consequences thereof (see, e.g., People v Harris, 61 NY2d 9).
At sentencing, the court duly considered all relevant sentencing information, including defendant’s probation report and the extensive plea negotiations herein, invited comment of the prosecutor, defense counsel and defendant (see, People v Farrar, 52 NY2d 302), and then imposed the promised, favorable sentences. Having received the benefit of his negotiated plea bargain, defendant’s claim that his sentence should be reduced in the interest of justice fails (see, e.g., People v Felman, 141 AD2d 889, lv denied 72 NY2d 918). Concur— Carro, J. P., Milonas, Ellerin, Wallach and Ross, JJ.